Citation Nr: 1340657	
Decision Date: 12/09/13    Archive Date: 12/20/13

DOCKET NO.  07-24 059	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUES

1.  Entitlement to service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine disorder.

3.  Entitlement to service connection for any acquired mental disorder. 



REPRESENTATION

Appellant represented by:	Larry Knopfe, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active duty for training (hereinafter: ACDUTRA) with Reserve components from February to August 2001 and at various other times between November 2000 and November 2008.  He performed active military service from October 2001 to October 2002, but he has not served in the Persian Gulf Theatre of Operations. 

This case arises to the Board of Veterans' Appeals (Board) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In August 2010, the Board remanded the case for development.  In a May 2012 decision, the Board denied service connection for a lumbar spine disorder.  In March 2013, however, the United States Court of Appeals for Veterans Claims (hereinafter: the Court) vacated the Board's decision pursuant to a joint motion for remand.  

In February 2013, the RO issued a rating decision that, in pertinent part, denied service connection for a cervical spine disorder and denied service connection for any acquired mental disorder.  The Veteran submitted a timely notice of disagreement (hereinafter: NOD).  No statement of the case (hereinafter: SOC) has been issued addressing these issues.  Thus, a remand is necessary.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The Board has added these issues to page 1 of this decision to reflect the Board's jurisdiction.  

Service connection for a cervical spine disorder and service connection for any acquired mental disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO (private attorney representation).


FINDINGS OF FACT

1.  Competent medical evidence associates lumbar spine degenerative disc disease, lumbar spine degenerative joint disease, and lumbar spine arthritis to lower back pains documented during active service. 

2.  Competent evidence of continuity of symptomatology of low back pain dating back to active military service has been presented. 


CONCLUSION OF LAW

Lumbar spine degenerative disc disease, lumbar spine degenerative joint disease, and lumbar spine arthritis were incurred in active military service.  38 U.S.C.A. §§ 1110, 1111, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5103A, 5107 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the benefit sought by the claimant, any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  


Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  To establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be granted for a chronic disease such as arthritis when it is manifested to a compensable degree within one year of separation from active service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  For chronic diseases listed at 38 C.F.R. § 3.309 (a), if there is no showing of a chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1339 (Fed. Cir. 2013) ("chronic disease" refers to those diseases listed under 38 U.S.C.A. § 1101 (3) and 38 C.F.R. § 3.309(a)) ("The clear purpose of the regulation is to relax the requirements of § 3.303(a) for establishing service connection for certain chronic diseases.").

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran contends that he injured his lumbar spine in 2001 during ACDUTRA and again in 2002 during active military service.  

The Veteran's Service Treatment Reports (STRs) begin with a September 2000 National Guard enlistment examination report.  His spine was normal at that examination.  On a September 2000 report of medical history questionnaire, he indicated that he had no relevant medical history.  

A July 2001 (while on ACDUTRA) sick-slip indicates that the Veteran complained of lower back pain and was put on limited duty for approximately one week.  

On June 7, 2002 (while in active military service), the Veteran again reported lower back pain which had been bothering him for 2 days.  He was placed on 2 days of bed rest.  

In September 2002, the Veteran reported that he was not suffering from an injury for which he did not seek medical care and that he did not have a condition that could limit his work in-service. 

In May 2005, while serving with a Reserve component, the Veteran applied for VA benefits.  He claimed that the onset of low back pain was in July 2001 while exercising and that he had received treatment for one week.  He reported that low back pain arose again in October 2001 and was treated at the Redstone Arsenal.  He reported that low back pain arose again in February 2004 and was treated at Bryant Chiropractic Clinic.  

The private reports submitted by the Veteran include a February 2004 report that reflects that the Veteran sought treatment for low back pain and reported that he injured the back while during flutter kicks during active service.  The assessments were sacroiliac somatic dysfunction with lumbalgia and cervical somatic dysfunction with cervicalgia.  No etiology opinion was offered.

A June 2005 private report reflects that the Veteran reported that he developed a sudden back pain while doing group exercises in 2001 while in active service.  He reported that they placed him on limited duty for a time.  He currently reported chronic back pain and neck pain.  The impression was: "Status post lumbar strain and sprain in 2001 with probable aggravation of pre-existing arthritis of the lumbar spine."  The physician, K. Anderson, D.O., also opined, "In summary, we have a 32-year-old...male who injured his back while in the Service in 2001..."  

In July 2005, the Veteran's spouse recalled that the Veteran injured his back while on ACDUTRA in 2001. 

In a March 2006 NOD, the Veteran reported that he injured his back doing physical training and has never found relief since.  He submitted a January 2006 private report that notes mild soft tissue inflammation at the L5 area.  He also submitted private medical reports from M. Rickless, M.D., who administered epidural injections for back pain in 2006.  

VA X-rays, taken in April 2006, show mild disc space narrowing at L2-3, L3-4, L4-5, and L5-S1.  

A December 2006 VA compensation examination reports reflect complaints of continuous neck and back pains, but offer no relevant diagnosis or etiology opinion.

A June 2007 VA magnetic resonance imaging study showed mild lumbar spine degenerative changes and diffuse disc bulging.  Also noted was arthritis and advanced arthritis at L4-5.  The Veteran was told that he should not deploy (he was still attached to a Reserve component unit).  

In January 2008, the Social Security Administration (SSA) granted disability benefits due primarily to lumbar spine degenerative disc disease and lumbar spine degenerative joint disease.  No etiology opinion was offered, however.

In June 2009, H. Maddox, M.D., described the current low back and neck pains and mentioned that the Veteran had reported an injury during active service.  The physician did not address the etiology of the current low back disorder. 

In June 2010, the Veteran testified before the undersigned that he injured his back during active service in 2001 and that he currently received SSA disability benefits because of this disability.  

In January 2011, D. Wade, D.C., stated that based on VA records and the Veteran's reported history, the current back disorder did occur in or was aggravated during his active service.

In January 2012, a VA physician's assistant examined the Veteran, offered a diagnosis of degenerative disc disease of the thoracolumbar spine, and then dissociated this from active service.  The examiner reasoned that it is unlikely that the condition was caused by active service because during active service in 2002, there was only one complaint.  The examiner stated that "a single incident as noted in the SMRs would not be enough to cause this type of disorder diagnosed at this time."

Although the Board denied service connection in May 2012, based on the negative VA opinion of January 2012, the parties to the March 2013 joint motion for remand agreed that the January 2012 negative opinion was based on erroneous facts and that the Board had not adequately considered several items of favorable evidence.  

Since the Court's remand of the case in March 2013, no additional relevant evidence has been submitted.  The Board will therefore re-analyze the earlier evidence of record in accordance with the instructions of the joint motion. 

The favorable evidence of record includes both medical and lay evidence.  The items of medical evidence that must be considered as favorable to the claim include the two STRs that document treatment for low back pains.  The first, a July 2001 report during ACDUTRA, documents a limited duty profile for a week.  The second, a June 2002 report during active military service, documents two days of bed rest following a lower back injury.  Although two later-dated witness statements and the Veteran's later testimony also support the occurrence of a back injury during active service, such additional support appears unnecessary as the STR clearly document the two instances of a lower back injury.  

The favorable medical evidence also includes February 2004, June 2005, June 2009, and January 2011 private medical reports that tend to associate current lower back disorders to the injuries sustained during active service.  Although the rationales supporting such opinions appear to be based on the Veteran's reported history and a lack of any other likely intercurrent injury, because the Veteran has reported an essentially correct history, the persuasive value of such opinions is not diminished.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is accorded no weight); also see Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (medical opinion based upon an inaccurate factual premise has no probative value). 

Finally, the Veteran's testimony of continuous symptoms of lower back pains dating back to an injury in 2001 must be accorded significant weight in this matter.  This is so because a June 2007 VA MRI report contains a diagnosis of arthritis of the lumbar spine.  As noted earlier, arthritis is a listed chronic disease at 38 C.F.R. § 3.309 (a).  In Walker, 708 F.3d at 1339, the Federal Circuit stressed that continuity of symptomatology provides the necessary medical nexus element for service connection for a listed chronic disease.  

Turning to the negative evidence, the January 2012 VA medical opinion weighs against service connection, although not persuasively so.  The VA examiner reasoned that one episode of lower back pain would not cause the current condition.  However, as noted in the joint motion for remand, there were two documented lower back pain episodes in the Veteran's STRs.  The January 2012 VA examiner's inaccurate review of the facts impeaches the probative value of the negative opinion.  Reonal, 5 Vet. App. at 461.  

Because the STRs document treatment for low back pain, because there is a current diagnosis of degenerative disc disease, degenerative joint disease, and lumbar arthritis, and because the Veteran has provided competent testimony of continuity of symptomatology and has submitted a favorable medical nexus opinion, there is an ample basis on which to grant service connection.  After considering all the evidence of record, including the testimony, the Board finds that the evidence is at least in relative equipoise.  The benefit of the doubt doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service connection for lumbar spine degenerative disc disease, degenerative joint disease, and arthritis will therefore be granted.


ORDER

Service connection for lumbar spine degenerative disc disease, lumbar spine degenerative joint disease, and lumbar spine arthritis is granted.



REMAND

In a February 2013 rating decision, the RO denied service connection for a cervical spine disorder and service connection for any acquired mental disorder.  The Veteran submitted a timely NOD.  No SOC has been issued addressing these issues and it is not clear that the Veteran has withdrawn his NOD.  In accordance with 38 C.F.R. § 19.26, unless the matter has been resolved by a grant of benefits or the NOD is withdrawn by appellant or his representative, the agency must prepare an SOC.  Thus, a remand is necessary.  Manlincon, 12 Vet. App. at 240-41; VAOPGCPREC 16-92.  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO should issue an SOC addressing service connection for a cervical spine disorder and service connection for any acquired mental disorder.  These issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


